               Case 2:20-cv-00574-RAJ Document 28 Filed 04/21/21 Page 1 of 3




1                                                       THE HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     SRIRAM KRISHNAN,                                      No. 2:20-cv-574-RAJ
11
                            Plaintiff,
12      v.
13                                                         ORDER
     CAMBIA HEALTH SOLUTIONS, INC. and
14   REGENCE BCBS OF OREGON,
15
                            Defendants.
16
17
                                         I.         INTRODUCTION
18
             This matter comes before the Court on Defendants’ Motion to Amend Answer to
19
     Complaint. Dkt. # 19. Plaintiff opposes this motion. Dkt. # 21. For the reasons below,
20
     the Court GRANTS the motion.
21
                                              II.    DISCUSSION
22
             A party may amend its pleading only with the written consent of the opposing
23
     party or with the court’s leave. Fed. R. Civ. P. 15(a)(2). A court should “freely give
24
     leave when justice so requires.” Id. In determining whether leave to amend is
25
     appropriate, the court considers four factors: “bad faith, undue delay, prejudice to the
26
     opposing party, and/or futility.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d
27
28   ORDER – 1
              Case 2:20-cv-00574-RAJ Document 28 Filed 04/21/21 Page 2 of 3




1    708, 712 (9th Cir. 2001) (internal citation and quotations omitted).
2           Here, Defendants Cambia Health Solutions, Inc. and Regence BCBS of Oregon
3    (“Defendants”) move the Court for leave to amend their answer by adding a defense
4    based on information gained through discovery. Dkt. # 19 at 1. Specifically, Defendants
5    allege that Plaintiff Sriram Krishna’s (“Plaintiff”) responses to Defendants’
6    interrogatories and requests for production included documents containing Defendant
7    Cambia’s confidential information, such as wage, budget, and product, and information.
8    Id. Defendants claim that Plaintiff’s removal of such documents from Cambia after his
9    termination from Cambia violated Cambia’s confidentiality policies and is grounds for
10   termination. Id. Based on this newly discovered information, Defendants seek to add a
11   defense to its answer pursuant to the after-acquired evidence doctrine. Id. at 3.
12          Plaintiff argues that Defendants’ proposed amendment would be futile because
13   “after-acquired evidence is not a defense to wrongful termination in violation of public
14   policy,” which is at issue here. Dkt. # 21 at 1. Plaintiff alleges that he was fired for
15   raising complaints about financial improprieties related to Cambia’s investments and
16   contends that the after-acquired evidence defense is unavailable to Defendants under
17   these circumstances. Id. at 3. Plaintiff is correct that after-acquired evidence is not a
18   defense to a wrongful termination on public policy grounds. See Martin v. Gonzaga
19   Univ., 425 P.3d 837, 846 (Wash. 2018) (noting “that there is no [Washington] case law to
20   support applying the after-acquired-evidence doctrine to a wrongful discharge claim”).
21          However, Defendants do not seek to assert after-acquired evidence as a complete
22   defense. Instead, as they explain in their motion, Dkt. # 19 at 8, and reply, Dkt. # 22 at 4,
23   they seek to introduce this evidence as a limit to the damages Plaintiff might recover, in
24   reliance on Martin v. Gonzaga Univ., 425 P.3d at 846 (nothing that “[the after-acquired]
25   doctrine limits the damages an employee may recover and does not limit liability as a
26   matter of law”).
27          The Court does not find that such an amendment would be futile at this stage in
28   ORDER – 2
              Case 2:20-cv-00574-RAJ Document 28 Filed 04/21/21 Page 3 of 3




1    the proceeding. In the absence of bad faith, prejudice, or undue delay, the Court finds no
2    reason to deny Defendants leave to amend their answer. 244 F.3d at 712.
3
4                                     III.   CONCLUSION
5          For the reasons stated above, Defendants’ Motion for Leave to Amend the Answer
6    to the Complaint is GRANTED. Dkt. # 19.
7
8          DATED this 21st day of April, 2021.
9
10
                                                     A
                                                     The Honorable Richard A. Jones
11
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
